DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the robotic biopsy assembly (claims 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-14 and 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima (U.S. Patent 8,139,712).
U.S. Patent 8139712

    PNG
    media_image1.png
    343
    421
    media_image1.png
    Greyscale

The radiation imaging apparatus 100 obtains an X-ray tomographic image of an object to be inspected in a first imaging mode, and obtains an X-ray planar image of the object in an imaging direction determined based on the X-ray tomographic image in a second imaging mode.
The imaging unit 110 includes an X-ray generating unit 20, an X-ray detecting unit 18, a rotational driving device 28, an X-ray generating unit translating device 24, an X-ray detecting unit translating device 22, and an imaging unit lifting device 111.

Abstract
A radiation imaging apparatus in which early recognition of breast cancer can be made possible by acquiring both a radiation tomographic image that accurately displays a tumor mass and a radiation planar image that accurately displays calcification. The apparatus includes an image processing unit for generating a tomographic image signal in a first imaging mode and generating a planar image signal in a second imaging mode, a computing unit for computing an imaging direction for obtaining a radiation planar image based on a location designated in a radiation tomographic image, and a control unit for controlling a rotational driving device and a radiation generating unit to obtain the radiation tomographic image in the first imaging mode, and controlling the rotational driving device according to the computed imaging direction and controlling the radiation generating unit to obtain the radiation planar image in the second imaging mode.



As per claims 1 and 12, Kojima discloses a system and method comprising: 
an x-ray source (20); 
an x-ray detector (18) configured to detect x-rays from said x-ray source after passing through at least a portion of a breast; 
an x-ray detector translation system (22) operatively connected to said x-ray detector so as to be able to translate said x-ray detector from a first displacement from said breast to a second displacement at least one of immediately adjacent to or in contact with said breast; and 
an x-ray image processor (not shown above; see Fig. 1, (120)) configured to communicate with said x-ray detector so as to: 
receive a computed tomography (CT) data set from said x-ray detector, said CT data set being detected by said x-ray detector at said first displacement (first mode); compute a CT image of said breast based on said CT data set; 
receive a mammography data set from said x-ray detector, said mammography data set being detected by said x-ray detector at said second displacement (second mode); and 
compute a mammography image of said breast based on said mammography data set (see Fig, Abstract and selected portions shown above).
As per claim 2, Kojima discloses a system further comprising a gantry (16) mechanically coupled to the x-ray source (20) and x-ray detector (18), and a gantry controller (control unit), wherein the gantry controller is configured to: control the gantry to rotate the x-ray source and the x-ray detector around the breast during detection of CT data set; and prevent the gantry from rotating when the x-ray detector is at said second displacement (see Fig, Abstract and selected portions shown above).
As per claim 5, Kojima discloses a system wherein the x-ray detector translation system (22) is configured to translate the x-ray detector from a first displacement to a second displacement without changing a position of the x-ray source (see Fig., Abstract and selected portions shown above).
As per claims 7-9, Kojima discloses a system further comprising a breast immobilization device (not shown above; see for example Figs. 7-10B).
As per claim 11, Kojima discloses a system wherein the x-ray source is a cone beam x-ray source, the x-ray detector is a flat panel x-ray detector, and said CT data set is a cone-beam CT data set (see Fig., Abstract and selected portions shown above).
As per claim 13, Kojima discloses a method comprising the step(s) of: displaying a CT image and a mammography image of a breast (see Fig, Abstract and selected portions shown above).
As per claim 14, Kojima discloses a method further comprising: rotating the x-ray detector around a breast when the x-ray detector is at the first displacement; and preventing the x-ray detector from rotating around said breast when the x-ray detector is at said second displacement (see Fig, Abstract and selected portions shown above).
As per claims 17-19, Kojima discloses a method further comprising: translating the x-ray detector from a first displacement to a second displacement without changing a position of an x-ray source providing x-rays detected by said x-ray detector (see Fig, Abstract and selected portions shown above; see also col. 6:52-7:04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (U.S. Patent 8,139,712).
As per claim 6, Kojima discloses a system as recited in claim 1, comprising an x-ray detector translation system, but does not explicitly disclose that the x-ray detector translation system is further configured to translate the x-ray source.
Kojima however, teaches an x-ray source translation unit (24) configured to translate the x-ray source to adjust/maintain a distance to respective components of the system (see for example, Fig. shown above; see also col. 6:52-7:04).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the x-ray detector translation unit such that it was configured to translate the x-ray source. One would have been motivated to make such a modification for the purpose(s) of translating the x-ray source to adjust/maintain a distance respective to the x-ray detector as suggested by Kojima (see for example, Fig. shown above; see also col. 6:52-7:04).


Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (U.S. Patent 8,139,712) in view of Gross (U.S. Patent Application Publication 20080004526).
As per claims 10 and 20, Kojima discloses a system as recited in claim 1 and method recited in claim 12, but does not explicitly disclose a system and method wherein the breast immobilization device comprises radiolucent material defining a window permitting a biopsy needle to pass therethrough.
U.S. Patent Application Publication 20080004526

    PNG
    media_image2.png
    339
    381
    media_image2.png
    Greyscale

[0117] FIG. 8 is a perspective view of a breast in the soft compression device shown in FIG. 7, and showing a biopsy needle positioned for entry into the breast.
[Examiner note: window (1004)]
 [0019] The soft compression device applies pressure around most of the breast, in contrast to conventional compression devices using flat compression plates, in which the pressure is concentrated in a relatively small part of the breast, so the soft compression device is more comfortable for the patient, and provides better immobilization. Furthermore, ultrasound can be transmitted through the soft compression device, instead of or in addition to x-rays, for providing images for locating the lesion. Optionally, the biopsy needle goes through the soft material of the compression device, so the biopsy needle can come in from any direction, rather than being limited to a small window, and can reach lesions even if they are close to the chest wall. Optionally, if used for a biopsy, the soft compression device is not an integral part of the unit used to perform the biopsy, but is separable from the biopsy unit, and is first placed around the breast and tightened, and then attached to the biopsy unit.


Gross teaches a breast immobilization device (706) comprising radiolucent material defining a window (1004) permitting a biopsy needle (504) to pass therethrough.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method of Kojima such that it incorporated a breast immobilization device comprising radiolucent material defining a window permitting a biopsy needle to pass therethrough. One would have been motivated to make such a modification for the purpose(s) of guiding a biopsy needle to a location, based at least in part by x-ray images as suggested by Gross (see Fig. and selected passages shown above).
Allowable Subject Matter
Claims 3-4, 15-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As per claim 3 and dependent claim 4, the examiner found no reference in the prior art that disclosed or rendered obvious a system wherein the x-ray image processor is further configured to: receive an indication from a user of a region of a breast to be biopsied based on at least one of a CT image and a mammography image; and control a robotic biopsy assembly to obtain tissue from the region.
As per claim 15 and dependent claim 16, the examiner found no reference in the prior art that disclosed or rendered obvious a method further comprising: receiving an indication from a user of a region of a breast to be biopsied based on a CT image and a mammography image; and controlling a robotic biopsy assembly to obtain tissue from the region.
As per claim 21, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: receiving an indication from a user of a region of a breast to be biopsied based on a CT image and a mammography image; performing fluoroscopic imaging of the breast using an x-ray detector; and using the fluoroscopic imaging to control a robotic biopsy assembly to obtain tissue from the region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884